Case 1:19-cv-00373-JAO-RT Document 63 Filed 07/29/21 Page 1 of 4   PageID #: 155




 DEPARTMENT OF THE CORPORATION COUNSEL 205

 MOANA M. LUTEY                6385
 Corporation Counsel
 BRIAN A. BILBERRY             7260
 Deputy Corporation Counsel
 County of Maui
 200 South High Street
 Wailuku, Maui, Hawaii 96793
 Telephone No.: (808) 270-7741
 Facsimile No.: (808) 270-7152

 Attorneys for Defendant
  County of Maui

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

   AVID AMIRI, INDIVIDUALLY               CIVIL NO. 19-cv-00373 JAO-RT
   AND AS TRUSTEE OF THE
   DEUTSCHE INTERNATIONAL                 DEFENDANTS’ MEMORANDUM
   TRUST II,                              REGARDING PLAINTIFF’S
                                          MOTION TO CONTINUE TRIAL;
                     Plaintiffs,          CERTIFICATE OF SERVICE

               vs.                        Trial Date: October 18, 2021

   COUNTY OF MAUI; DOE
   DEFENDANTS 1-100,

                     Defendants.


              DEFENDANT’S MEMORANDUM REGARDING
              PLAINTIFF’S MOTION TO CONTINUE TRIAL
Case 1:19-cv-00373-JAO-RT Document 63 Filed 07/29/21 Page 2 of 4             PageID #: 156




       It is not clear as of today that a continuance of trial is necessary for the

 protection of the public health. The County trusts the district court has and will

 continue to assess any health risks posed by proceeding to trial of this case on

 October 18, 2021. The County trusts the district court has and will continue to make

 appropriate precautions, including a continuance of trial, if that becomes necessary

 to safeguard the health of the public, and the parties, witnesses and attorneys required

 to appear for trial of this case. Under normal circumstances Defendant County of

 Maui would otherwise strongly oppose continuance of this trial, and in principle

 does so here as well.

       Apart from public health concerns, Plaintiff’s Memorandum in Support does

 not state good cause for a continuance of the trial of this case. Plaintiff has known

 about the trial date, and the allegedly concurrent state court case for which its counsel

 admittedly “will only play a small role,” for more than 6-months. In this regard, the

 purpose of the current Motion to Continue Trial appears to be unnecessary delay.

 This case has otherwise already been continued twice, from September 8, 2020 to

 April 12, 2021, and then to October 18, 2021. ECF Nos. 16, 45, and 51.

       If the district court should determine a trial continuance is necessary for

 reasons of public health, continuance of pretrial deadlines in this case is not

 concurrently warranted. Plaintiff’s Memorandum in Support of Motion at page 3

                                            2
Case 1:19-cv-00373-JAO-RT Document 63 Filed 07/29/21 Page 3 of 4          PageID #: 157




 acknowledges that “Plaintiff’s counsel will only play a small role in the State court

 trial and intends to try to minimize his physical presence at trial.” ECF No. 60-1,

 PageID # 128. Plaintiff’s Memorandum also acknowledges that “Plaintiff is not

 seeking a seeking a trial continuance because he is not prepared to proceed to trial,”

 and asserts that “Plaintiff is ready for trial.” Id., PageID # 130.

       Pretrial deadlines for this case are otherwise far enough into the future to

 provide counsel adequate time to prepare, as follows:

       Pretrial Statement          -      August 31, 2021

       Exchange Trial Exhibits -          September 21, 2021

       Motion in Limine            -      September 28, 2021

       Witness Lists               -      September 28, 2021

       Deposition Designations -          September 28, 2021

       Memorandum in
       Opposition to Motions
       Limine                      -      October 5, 2021

       Jury Voir Dire
       Questions                   -      October 5, 2021

       Confer about Special
       Verdict Form                -      October 5, 2021

       Confer about Concise
       Statement                   -      October 5, 2021


                                             3
Case 1:19-cv-00373-JAO-RT Document 63 Filed 07/29/21 Page 4 of 4           PageID #: 158




       Jury Instructions          -     October 5, 2021

       As of today, Plaintiff’s counsel has plenty of time and opportunity to prepare

 for trial, where the Memorandum in Support also acknowledges “there should be no

 further developments that will have any impact on this case.” ECF No. 60-1,

 PageID# 127.

       All pretrial deadlines for this case should remain in place, even if the district

 court determines a trial continuance is necessary for protection of the public health,

 or other good cause within its discretion.

              DATED: Wailuku, Maui, Hawaii, July 29, 2021

                                        MOANA M. LUTEY
                                        Corporation Counsel
                                        Attorneys for Defendant
                                        COUNTY OF MAUI


                                        By        /s/ Brian A. Bilberry
                                                  BRIAN A. BILBERRY
                                                  Deputy Corporation Counsel




                                              4
